Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 5, 11, 12, 16 are amended. Claims 3, 14, 19-23, 26, 27 are withdrawn. Claim 28 is canceled. 
Claims 1, 2, 4-13, 15-18, 24, 25, 29, 30 are under consideration.
2. This Action is a Non-Final Action.

Claim Objections
3. (previous objection, withdrawn) Claims 11, 12 were objected to because of informalities.
Applicant contends: the claims are amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4. (new rejection) Claims 1, 2, 4-11, 24, 25, 29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1, 2, 4-11, 24, 25, 29 recite retroviral packaging cell.
Such a recitation reads on cells and, thus, human organisms. To overcome this rejection, the claims should recite “An isolated retroviral packaging cell”; “an isolated retroviral producer cell”; “the isolated retroviral packaging cell”, respectively.

Claim Rejections - 35 USC § 112 
5. (previous rejection, withdrawn) Claims 1, 2, 4-13, 15-18, 24, 25, 29, 30 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 12 is amended; the terms are explained in the specification; in view of the plain language and the disclosure in the specification, it would be clear to one of ordinary skill in the art.
In view of applicant’s amendments and arguments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 5, 16 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: claims 5, 16 have been amended.
In view of applicant’s amendments and arguments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. (new rejection) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 6 as submitted 5/20/2022.
Claim 6 recites the limitation "or the nucleic acid sequence of an auxiliary gene rev or a functionally analogous gene or a functionally analogous system ".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. (new rejection) Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “rev or a functionally analogous gene or functionally analogous system”.
Claim 6 recites proteins and functional substitutes or functionally analogous genes or functionally analogous systems and are thus drawn to a genus of functional substitutes or functionally analogous genes or functionally analogous systems.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.

In the present case, it is not clear what structure or structures the functional substitutes or functionally analogous genes or functionally analogous systems possess. The specification teaches: broad recitations to functional substitutes [0018, 0024, 0031]; embodiments derived from viruses as recited in paragraph [0115]. However, given the breadth of the terms "functional substitutes or functionally analogous genes or functionally analogous systems,” the application does not teach a representative sample of functional substitutes or functionally analogous genes or functionally analogous systems.
Thus, there is no apparent common conserved structure to the different functional substitutes or functionally analogous genes or functionally analogous systems. There is therefore a high level of uncertainty as to what falls within the scope of the indicated genus. In view of the fact that the examples provided do not demonstrate possession of the genus encompassing functional substitutes or functionally analogous genes or functionally analogous systems, and that the application has identified no structure correlating with them, there is insufficient written description support for the indicated genus.
Nor does the application provide a specific structure of the substitutes, genes or systems within the genus that correlate with the required function. Because there is no identification of structures common to each substitute, gene or system, nor sufficient representative examples by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of substitutes, genes or systems through identification of a structure and function. While all of the products are required to be functional, this is not alone sufficient structure. The mere presence of a substitute, gene or system does not demonstrate that a substitute, gene or system would be able to be functional.
For the reasons above, and in view of the uncertainty as to which structures of functional substitutes or functionally analogous genes or functionally analogous systems are encompassed with the claim language, the application has not provided sufficient written description support for the genus of functional substitutes or functionally analogous genes or functionally analogous systems identified in claim 6. The application therefore fails to provide adequate support for methods of using this genus.

Claim Rejections - 35 USC § 103
9. (previous rejection, withdrawn) Claims 1, 2, 4-11, 29 were rejected under 35 U.S.C. 103 as being unpatentable over Sena-Esteves et al. (U.S. Patent No. 6677155; previously cited) in view of Ni et al. (‘Generation of a packaging cell line for prolonged large- scale production of high-titer HIV-1-based lentiviral vector,” The Journal of Gene Medicine 7: 818-834 (2005); previously cited) and Enenkel et al. (US20040148647; previously cited).
Applicant contends: amplification of the amplifiable selection marker gene causes amplification of surrounding DNA sequences; cell in which amplifiable selection marker gene is integrated together with retroviral genes allows for amplification and subsequent expression of retroviral genes that are proportional relative to each other, resulting in increased vector titer; Ni et al. and Enenkel et al. do not compensate for the deficiencies of Sena-Esteves et al; neither Ni et al. nor Enenkel et al. teaches or suggests a cell line as claimed; there is no teaching, suggestion or guidance that would have motivated one to maintain nucleic acid sequence as individual expression constructs if included in a single vector or plasmid; the references fail to teach cell as claimed; the structure of the claimed cells is different from cells resulting from the combination of references.
Upon further consideration in view of applicant’s arguments and amendments, the rejection is withdrawn.

10. (previous rejection, withdrawn) Claims 12, 13, 15-18, 24, 25, 30 were rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. “BAC TG-EMBED: one-step method for high-level, copy- number-dependent, position-independent transgene expression,” Nucleic Acids Research, Vol. 38, No. 11: e127 (2010); previously cited; cited in applicant’s IDS submitted 10/18/2019) in view of Sena-Esteves et al., Ni et al. and Enenkel et al. (references cited above).
In view of the withdrawal of the rejection over Sena-Esteves et al., Ni et al. and Enenkel et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Double Patenting
11. (previous rejection, withdrawn) Claims 1, 2, 4-11, 29 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/658293 in view of Sena-Esteves et al., Ni et al., and Enenkel et al. (cited above).
Applicant contends: the claims are patentably distinct.
In view of the withdrawal of the rejection over Sena-Esteves et al., Ni et al. and Enenkel et al. on which the instant rejection depends, the instant rejection is also withdrawn.

12. (previous rejection, withdrawn) Claims 12, 13, 15-18, 24, 25, 30 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/658293 in view of Bian et al., Sena-Esteves et al., Ni et al., and Enenkel et al. (cited above).
Applicant contends: the claims are patentably distinct.
In view of the withdrawal of the rejection over Sena-Esteves et al., Ni et al. and Enenkel et al. on which the instant rejection depends, the instant rejection is also withdrawn.

13. (previous rejection, withdrawn) Claims 1, 2, 4-13, 15-18, 24, 25, 29, 30 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/718791 in view of Sena-Esteves et al., Ni et al., and Enenkel et al. (references cited above).
Applicant contends: the claims are patentably distinct.
In view of the withdrawal of the rejection over Sena-Esteves et al., Ni et al. and Enenkel et al. on which the instant rejection depends, the instant rejection is also withdrawn.

14. (previous rejection, withdrawn) Claims 1, 2, 4-13, 15-18, 24, 25, 29, 30 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10450574 in view of Bian et al., Sena-Esteves et al., Ni et al. and Enenkel et al. (references cited above).
Applicant contends: the claims are patentably distinct.
In view of the withdrawal of the rejection over Sena-Esteves et al., Ni et al. and Enenkel et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Conclusion
15. Claims 12, 13, 15-18, 30 are allowable as to the elected species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648